Citation Nr: 0319623	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  01-08 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection, to include on a secondary 
basis, for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In April 2002, the Board issued a decision disposing of the 
veteran's claims for service connection for residuals of a 
left shoulder injury and for an increased rating for a shell 
fragment wound scar of the left knee.  The Board at that time 
remanded the issue of service connection for degenerative 
joint disease of the left knee in order to ensure that the 
veteran was issued a statement of the case in response to his 
timely notice of disagreement with an April 1999 rating 
decision which denied service connection for the same.  The 
RO thereafter issued a statement of the case in May 2002 
addressing the claim for entitlement to service connection 
for left knee degenerative joint disease, and the veteran, by 
a VA Form 9 submitted in July 2002, perfected his appeal of 
that issue.

In January 2002 the veteran's representative raised the issue 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  In April 2002 the RO provided the 
veteran with the appropriate form for claiming entitlement to 
a TDIU, but did not instruct the veteran to complete and 
return the form; when the veteran failed to complete and 
return the requested form to VA, the RO concluded that the 
veteran was not seeking entitlement to a TDIU.  Since there 
is of record a clear request on the veteran's behalf for VA 
to adjudicate the issue of entitlement to a TDIU, the Board 
again refers this issue to the RO for appropriate action.




REMAND

The veteran contends that his left knee degenerative joint 
disease was caused by service-connected left knee disability.  

Initially, the record shows that following issuance of the 
May 2002 statement of the case in this appeal, but before 
certification of the case to the Board, additional pertinent 
evidence, including a June 2002 statement by R.L.M., M.D., 
was added to the record.  There is no indication that the 
veteran has been issued a supplemental statement of the case 
addressing the additional evidence.  Remand of the case is 
therefore required.  See 38 C.F.R. § 19.31(b)(1) (2002)

The Board additionally notes that the veteran was afforded a 
VA examination in May 1998, at which time the examiner 
diagnosed degenerative arthritic changes of the left knee.  
In a January 1999 addendum to the examination report, the 
examiner addressed the relationship between the veteran's 
left knee arthritis and the service-connected left knee scar, 
concluding that "[c]orrelation could be likely, however, it 
is most likely that the osteoarthritis of the left knee is 
more of a degenerative condition and not directly caused from 
the superficial wound sustained from shrapnell [sic] to the 
left knee."  The examiner notably did not address whether 
the veteran's left knee arthritis was chronically worsened by 
that service-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  While Dr. R.L.M. in his 
June 2002 statement noted that the veteran sustained a shell 
fragment wound to his left knee causing injury to the medial 
compartment, and that the veteran developed medial 
compartment arthritis after years of work, he notably did not 
specifically address whether the left knee degenerative joint 
disease was caused or chronically worsened by the veteran's 
service-connected disability.  Under the circumstances, the 
Board is of the opinion that another VA examination of the 
veteran is warranted.

The Board lastly notes that the veteran is apparently in 
receipt of disability benefits from the Social Security 
Administration (SSA).  The records upon which the 
determination by SSA was based are potentially relevant and 
should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
or denying the veteran disability 
benefits, as well as a copy of the 
record upon which any award or 
denial of SSA disability benefits 
was based, and a copy of the records 
associated with any subsequent 
disability determinations by the 
SSA.

4.  Then, the RO should arrange for 
a VA orthopedic examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
his left knee degenerative joint 
disease.  All indicated studies 
should be performed, and all 
findings should be reported in 
detail.  The examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that the veteran's left knee 
degenerative joint disease is 
etiologically related to service, or 
was caused or chronically worsened 
by the veteran's service-connected 
shell fragment wound scar of the 
left knee.  The rationale for all 
opinions expressed should be 
provided.  The claims files must be 
made available to and reviewed by 
the examiner.  The examination 
report is to reflect that such a 
review of the claims files was made.  

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action it considers is 
required to comply with the notice 
and duty-to-assist requirements of 
the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) and VA's 
implementing regulations found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 
2001).  Then, the RO should re-
adjudicate the issue on appeal.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

